Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims 
1.	Applicant's preliminary amendment filed June 16, 2021 is acknowledged and has been entered.  Claims 1-7 have been amended. Claims 8-15 have been added. Accordingly, claims 1-15 are pending and are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a).  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/EP2019/086450 filed 12/19/2019, is December 20, 2018 which is the filing date of Foreign Application EUROPEAN PATENT OFFICE (EPO) 18000989.6 from which the benefit of foreign priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in reciting, “RAG2” and “RAG1”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
	Claim 1, step d) in appearing to recite a mental step in reciting, “comparatively investigating the binding behavior of the binding molecules.” Additionally, “investigating” appears to be a subjective term, with respect to standard laboratory testing, lacking a comparative basis for defining its metes and bounds. Does Applicant perhaps intend, “comparatively detecting and analyzing the binding behavior of the binding molecules?” 
	
Allowable Subject Matter
5.	Claims 1-15 are free of the prior art of record and would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6.	The prior art of record fails to teach or fairly suggest a method for identifying and selecting an antibody (i.e. biological binding molecule) which recognizes and specifically binds to a somatically hypermutated B-cell receptor as target receptor but not to a homologous non-hypermutated B-cell receptor, in a cell-based system using pro/pre stage immature B cells which comprises obtaining antibodies which are generated by immunizing a mammal with B-cell receptors and then immortalizing and purifying them; providing pro/pre stage immature B cells which are not able to express the native genes for RAG2, RAG1, and/or Lambda5, but which are enabled to express somatically hypermutated B-cell receptors as disease-associated target receptors on their cell surface; providing pro/pre stage immature B cells which are not able to express the native genes for RAG2, RAG1, and/or Lambda5, but which are enabled to express recombinantly produced homologous B-cell receptors on their cell surface but not having hypermutated regions as reference receptors; comparatively detecting and analyzing the specific binding behavior of the generated antibodies to each of the pro/pre stage immature B cells; and, selecting from the cell-based system, at least one antibody which specifically recognizes and binds to immature B cells expressing somatically hypermutated B-cell receptors with a high binding strength, as disease-associated pathogen-activated target receptors, but not to cells expressing homologous B cell receptors having no hypermutated regions. See [0028, 00299, 0031, 0035, 0037, 0038].

7. 	No claims are allowed.

Remarks
8.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Welt et al. (US Patent 9,926,381) disclose a method of producing, identifying, and selecting IgM antibodies capable of recognizing somatically hypermutated B cell receptors (B cell receptor complex) (col. 33, line 40 to col. 37).
	Hwang et al. (Related Mechanisms of Antibody Somatic Hypermutation and Class Switch Recombination. Microbiol Spectr 3 (1): 1-34 (February 2015)) discuss the process of somatic hypermutation which introduces point mutations in assembled V regions of IgH and IgL genes in mature activated B cells. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 31, 2022